DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 32-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites that one or more secondary sensors generate one or more secondary signals, and also recites that the one or more secondary sensors comprise a respiratory flow sensor configured to generate one or more flow signals corresponding to the one or more secondary signals. It is unclear what is intended by reciting “corresponding to the one or more secondary signals”. Is the flow signal generated by the respiratory flow sensor not one of the “one or more secondary signals” generated by the “one or more secondary sensors”? As the respiratory flow sensor is one of the one or more secondary sensors, it makes sense that the flow signal generated by the respiratory flow sensor is one of the one or more secondary signals. For this examination, the last limitation of claim 1 is being interpreted as “the respiratory flow sensor configured to detect a flow velocity of the respiratory stream and generate one or more flow signals based on one of the one or more secondary signals”. Furthermore, in combination with claim 41, both claims 1 and 41 are unclear. Claim 41 recites that the one or more secondary signals are generated based on the one or more flow signals. This indicates that the flow signals are different than the secondary signals. If the secondary signals are generated by the secondary sensors, how are they generated based on flow signals? For this examination, claim 41 is being interpreted such that the flow signal is generated based on the one or more secondary signals.
Claims not explicitly rejected above are rejected due to their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-8, 10, and 32-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al.’274 (US Pub No. 2003/0065274 – previously cited) in view of Gal’528 (US Pub No. 2006/0122528 – previously cited).
Regarding claims 1 and 41, Mault et al.’274 discloses a system comprising: a control unit configured to be worn by a subject (Figures 4 and 8, control unit 24), the control unit including: a wireless transceiver configured to receive and transmit signals (RF transceiver of section [0065]); and a processor coupled to a memory (Figure 4, processor 96, processor and memory of sections [0063] and [0065], and ABSTRACT states that the computation unit has a processor and a memory); and one or more secondary sensors mountable relative to the subject (Figure 4, oxygen sensor 84, and carbon dioxide sensor of section [0184]), the one or more secondary sensors configured to operably generate one or more secondary signals distinct from a volumetric signal and representative of at least one of a physiological, a cardiopulmonary or a metabolic condition of the subject (oxygen sensor of section [0063], carbon dioxide sensor of section [0184]), and communicate the one or more secondary signals to the wireless transceiver of the control unit (section [0065]); wherein the one or more secondary sensors comprise a respiratory flow sensor dimensioned for placement in communication with a respiratory stream of the subject, the respiratory flow sensor configured to detect a flow velocity of the respiratory stream and generate one or more flow signals (a flow velocity signal) based on the one or more secondary signals (sections [0070-0072]).
Mault et al.’274 discloses all of the elements of the current invention, as discussed above, except for the system comprising one or more respiratory volume sensors mountable to the chest or abdomen of the subject, the one or more respiratory volume sensors configured to operably generate one or more volumetric signals representative of a respiratory volume of the subject and communicate the one or more volumetric signals to the wireless transceiver of the control unit.
Gal’528 teaches using respiratory volume sensors placed onto a chest and/or an abdomen of a subject in order to monitor left lung, right lung, and heart functions, to provide a reliable indication of pathological conditions, and to provide a reliable indication of overall respiratory function (page 12, sections [0123-0125]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Mault et al.’274 to include a respiratory volume sensor adapted for placement onto a chest and/or abdomen of the subject, as taught by Gal’528, since it would allow the system to provide indications of left lung function, right lung function, differences in right and left lung functions, and overall respiratory function.
Regarding claim 2, section [0065] of Mault et al.’274 discloses that the wireless transceiver is configured to transmit signals representative of each of the one or more physiological signals to a computing device. As modified by Gal’528, the one or more physiological signals include the one or more volumetric signals.
Regarding claim 3, Figures 4 and 8 of Mault et al.’274 show that the secondary sensors of the system are wireless (no wires are shown), and Figures 10A and 10B of Gal’528 (the figures discussed in sections [0123-0125]) also show that the sensors are wireless (wires are not directly attached to the subject).
Regarding claim 4, Mault et al.’274 teaches a first given sensor of the one or more secondary sensors is configured to measure an analyte associated with a breath stream of the subject, the analyte being one of oxygen, carbon dioxide, nitrous oxide, nitric oxide, nitric dioxide, carbon monoxide, and water vapor (oxygen sensor of section [0063], carbon dioxide sensor of section [0184]).
Regarding claim 6, Figure 8 of Mault et al.’274 discloses a sampling module (combination of elements 20 and 22), the sampling module including an interfacing component (mouthguard 20) configured for fluid coupling to the respiratory stream of the subject.
Regarding claims 7 and 34, the mouthguard is configured for at least partial insertion in an oral cavity of the subject.
Regarding claim 8, one or more sensory elements are coupled to the interfacing component and are configured to measure a physiological parameter of the oral cavity (the oxygen and/or carbon dioxide content of the breath stream within the oral cavity).
Regarding claim 10, MPEP section 2144.04 VI. B. Duplication of Parts states that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Furthermore, it would have been obvious to one of ordinary skill in the art to provide a second system comprising the same elements as those recited in claim 1 in order to allow the second system to be used on a second subject, thus allowing more than one subject to be monitored at once.
Regarding claim 32, the interfacing component inherently includes one or more flow channels, the respiratory flow sensor being in communication with the one or more flow channels (and see section [0042] of Mault et al.’274 which states that the respiratory stream flows through the mouthpiece).
Regarding claim 33, the interfacing component defines one or more ports in communication with the one or more flow channels and the respiratory flow sensor (see Figure 8 of Mault et al.’274).
Regarding claim 35, Figure 20 and sections [0172] and [0184] of Mault et al.’274 disclose an embodiment wherein the oxygen sensor and carbon dioxide sensor (one of the one or more secondary sensors) comprises a sensing membrane 300 disposed within the interfacing component, the sensing membrane configured to generate a response dependent upon one or more properties of the respiratory stream (the last sentence of section [0184] specifically states that a combined oxygen and carbon dioxide sensor comprises a selectively permeable membrane).
Regarding claim 36, the sensing membrane is configured to detect a presence of the analyte (oxygen or carbon dioxide) in the respiratory stream.
Regarding claim 37, Figure 20 and section [0172] of Mault et al.’274 disclose that the system includes a detector 290 configured to generate an analyte signal related to the analyte detected by the sensing membrane.
Regarding claim 38, as noted above with regard to claim 1, the analyte signal is transmitted to the control unit and the control unit is configured to generate one or more corresponding signals corresponding to the analyte signal, wherein the one or more corresponding signals are transmitted to the wireless transceiver of the control unit.
Regarding claim 39, MPEP section 2144.04 VI. B. Duplication of Parts states that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claim 40, Gal’528 discloses that its respiratory volume sensor comprises at least one of a strain gauge and a motion sensor (sections [0045] and [0125]).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al.’274 in view of Gal’528, as applied to claim 4, further in view of LeBoeuf et al.’890 (US Pub No. 2008/0146890 – previously cited).
Mault et al.’274 in view of Gal’528 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for a second given sensor of the one or more secondary sensors being configured for placement adjacent the ear of the subject, wherein the second given sensor includes at least one of a speaker, a physiological sensor, and a metabolic sensor.
LeBoeuf et al.’890 teaches using a physiological sensor placed adjacent the ear of a subject to monitor parameters such as pulse rate, breathing rate, swallowing rate, and other auscultatory information, blood hydration levels, blood metabolites, blood pressure, cardiac output, and blood gas levels (sections [0107], [0124], [0141-0143], and [0147]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Mault et al.’274 to include a second given sensor configured for placement adjacent the ear of the subject, the second given sensor being a physiological sensor, as taught by LeBoeuf et al.’890, since it would allow the system of Mault et al.’274 to monitor additional physiological parameters of the subject. The modification to Mault et al.’274 would allow its system to monitor both respiratory and cardiovascular parameters of the subject, thus providing a more complete picture of the subject’s physiological state.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault et al.’274 in view of Gal’528, as applied to claim 6, further in view of Nason et al.’040 (US Pub No. 2006/0195040 – previously cited).
Mault et al.’274 in view of Gal’528 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the control unit including a micropump in fluid communication with the interfacing component, the micropump configured to draw the respiratory stream from the subject.
Nason et al.’040 teaches controlling the flow of exhaled breath during analysis using a micropump in fluid communication with a sampling module, the micropump configured to operably draw a breath gas sample from a breath stream of a subject, in order to minimize the effect of interference factors (fluctuations in temperature, humidity, breath flow) when analyzing exhaled breath (page 1, sections [0006-0007]). Nason et al.’040 suggests that regulating the flow of exhaled breath from the subject enhances the utility and reliability of the breath analyzer (Section [0006]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the control unit of Mault et al.’274 to include a micropump in fluid communication with the interfacing component (the sampling module), the micropump configured to draw the respiratory stream from the subject, as taught by Nason et al.’040, since it would minimize the effect of interference factors when analyzing the exhaled breath, and because it would enhance the reliability of the breath analyzer of Mault et al.’274.

Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered. Applicant argues on page 7 of the Remarks (the second page) that the IP sensor of Gal is not in communication with the respiratory stream of the patient. This argument is not persuasive. The amended claims recite that the one or more secondary sensors comprise a respiratory flow sensor. The IP sensor of Gal is not used to teach the one or more secondary sensors; the IP sensor of Gal is relied upon to teach the one or more respiratory volume sensors. As noted in paragraph 5 above, Mault et al.’274 teaches a respiratory flow sensor in communication with a respiratory stream of the subject, the respiratory flow sensor configured to detect a flow velocity of the respiratory stream.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791